      9:20-cv-04463-RMG          Date Filed 12/28/20     Entry Number 1       Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   BEAUFORT DIVISION

Dana Peeples,                                      )                   9:20-cv-4463-RMG
                                                            C.A. No.: _______________
                                                   )
             Plaintiff,                            )
                                                   )    NOTICE OF REMOVAL TO THE
v.                                                 )     UNITED STATES DISTRICT
                                                   )              COURT
Herrnstein Auto Group, LLC;                        )
William A. Herrnstein;                             )
                        Defendants.                )
______________________________________             )



       PLEASE TAKE NOTICE that on this date Defendants Herrnstein Auto Group, LLC, and

William A. Herrnstein hereby give notice of the removal of this action from the Beaufort County

Court of Common Pleas, pursuant to 28 U.S.C. §§ 1441 and 1446. This Court has jurisdiction

over this matter pursuant to 28 U.S.C. § 1332. In support of its notice of removal, Defendants

state as follows:

                                   PROCEDURAL BACKGROUND

       1.       On or about December 7, 2020, Plaintiff filed this action in the South Carolina

Court of Common Pleas, Beaufort County, Civil Action 2019-CP-15-00412 (the “State Action”)

alleging claims for negligence arising out of a motor vehicle accident occurring on or about

September 11, 2019 involving Plaintiff and William A. Herrnstein, who was operating a vehicle

owned by Defendant Herrnstein Auto Group, LLC, while on vacation.

       2.       All pleadings from the State Action are attached hereto as Exhibit A.

       3.       Complete diversity exists between the Plaintiff, a South Carolina citizen, and the

Defendants. (See Complaint, ¶¶ 2-3). Defendant William A. Herrnstein is a citizen and resident
      9:20-cv-04463-RMG           Date Filed 12/28/20       Entry Number 1       Page 2 of 4




of the State of Ohio. Defendant Herrnstein Auto Group, LLC, is an Ohio corporation with its

principal place of business in Ohio. (See Complaint ¶ 2).

       4.      Prior to filing this Notice of Removal, no Defendant has made any answer,

pleading, or appearance in the State Court Action.

       5.      In Plaintiff’s Complaint, Plaintiff did not include an itemized claim for damages.

However, Plaintiff’s Complaint prayed for actual damages, including medical expenses and pain

and suffering, and punitive damages.          (See Complaint, WHEREFORE Clause).                In a

correspondence, Plaintiff’s attorney asserted Plaintiff’s current medical expenses are

$309,003.42.

       6.      Pursuant to 28 USC § 1446(b)(2)(B), “[e]ach defendant shall have 30 days after

receipt by or service on that defendant of the initial pleading or summons . . . to file the notice of

removal.” Plaintiff filed this action on December 7, 2020, and Defendants received notice of the

pleadings, without service, on December 14, 2020. Therefore, this Notice of Removal is filed

within thirty (30) days from the date on which this action became removable.

                                    DIVERSITY OF CITIZENSHIP

       7.      This Court has original jurisdiction over the subject matter of this action under 28

USC 1332 in that there is complete diversity between the proper parties to this action and more

than $75,000.00 in controversy, exclusive of interest and costs. Pursuant to 28 USC 1441,

Defendant is entitled to remove the action to this Court.

       8.      Plaintiff is a citizen and resident of the State of South Carolina, residing in

Beaufort County, South Carolina (Complaint, ¶ 1).

       9.      Defendant Herrnstein Auto Group, LLC is a corporation incorporated in the State

of Ohio with its principle place of business in Ohio (Complaint, ¶ 2).



                                                  2
       9:20-cv-04463-RMG         Date Filed 12/28/20       Entry Number 1        Page 3 of 4




        10.     Defendant William A. Herrnstein is a citizen and resident of the State of Ohio.

        11.     Complete diversity exists between the parties, because the Plaintiff is a citizen of

the State of South Carolina and no Defendant is a citizen of the State of South Carolina.

        12.     Defendants are informed and believe that the amount in controversy exceeds

$75,000.00, exclusive of interest and costs.

        13.     Because this action is of a civil nature and involves a controversy wholly between

citizens of different states and the amount in dispute exceeds the sum of $75,000.00, exclusive of

interest and costs, this lawsuit is one over which the United States District Court, District of

South Carolina has original jurisdiction under Title 28, United States Code Section 1332.

        14.     Contemporaneously with this Notice of Removal, Defendants are filing a notice

with the Clerk of Court of Beaufort County, South Carolina, indicating that the State Action is

being removed to the United States District Court for the District of South Carolina, Beaufort

Division, in accordance with 28 U.S.C. Section 1446(d).

        15.     Defendants submit this Notice of Removal without waiving any defenses to the

claims and allegations asserted by Plaintiff or conceding that Plaintiff has asserted claims upon

which relief may be granted.

        16.     Based on the foregoing, Defendants hereby remove the action now pending in the

Fourteenth Judicial Circuit of the State of South Carolina, County of Beaufort, Case No. 2020-

CP-07-02372.


        WHEREFORE, Defendants respectfully request this Court to accept this Notice, to cause

this entire suit to be docketed in this Court, and that this Court proceed to the final determination

of this suit.




                                                 3
     9:20-cv-04463-RMG   Date Filed 12/28/20   Entry Number 1    Page 4 of 4




                                 Respectfully submitted,

                                    s/Robert D. Moseley, Jr.
                                 Robert D. Moseley, Jr. (Fed Bar #05526)
                                 William S. “Wilson” Jackson IV (Fed Bar #13047
                                 Moseley Marcinak Law Group LLP
                                 PO Box 26148
                                 Greenville, South Carolina 29616
                                 (864) 248-6025 (864) 248-6035 (Fax)
                                 Rob.Moseley@momarlaw.com
                                 Wilson.Jackson@momarlaw.com
                                 Attorneys for Defendants
December 28, 2020




                                      4
